DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of Group I in the reply filed on 08/11/2022 is acknowledged.  The traversal is on the ground(s) that claims 21-24 and 26-27 have not been assigned to any group and that the claims do not require a different field of search and any prior art applicable to one group of claims may be applicable to the other. This is not found persuasive because apparatus claims (group I) and method claims (group II) are independent and distinct inventions that require at least different fields of search (such as metal working and assembling).  Further, Examiner acknowledges a mistake that claims 21-24 and 26-47 were inadvertently missing from Group II due to a typographical error. “claim 25” of Group II should have been “claims 21-47”.  However, such mistake would not change the outcome of the restriction requirement. 
The requirement is still deemed proper and is therefore made FINAL.
Applicant's further election with traverse of Species 8 (figures 19-20, claims 1-4, 12-18, and 50-52) in the reply filed on 08/11/2022 is acknowledged.  The traversal is on the ground(s) that figures 21A-21C also correspond to the embodiment of figures 19-20.  Examiner agrees.  Therefore, figures 19-21C and claims 1-4, 12-18 and 50-52 are considered as a single species.
The requirement is still deemed proper and is therefore made FINAL.
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: “449” (line 13 of page 10) and “718” (line 5 of page 24).  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The disclosure is objected to because of the following informalities: in page 10, line 24, “third aperture 447” should be “third aperture 446C”.  
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 14-15 and 52 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 14, line 2, “the detent or protrusion” lacks antecedent basis. 
In claim 15, line 2, it is not clear exactly what “one or more ridges” is referring to and how the “one or more ridges” is defined over the “detent or protrusion” and “an inner surface” configured to secure the torque element.
In claim 52, line 12, “the cover” and “the rear wall” lack antecedent basis.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 12-17, and 52 are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by DE ‘763 (DE 202018102763 U1).
Regarding claims 1 and 52, DE shows a preassembled hinge including a shaft (460) defining a pivot axis (462); a torque element (480) frictionally engaging the shaft; a housing (440) having a side wall (444), a rear wall (446), and a cover (442), the side wall and the rear wall and the cover together defining an interior space (448, fig. 7) within the housing, wherein the interior space is configured to receive the torque element inside the housing (fig. 7); wherein the cover defines a first aperture (443) and the rear wall defines a second aperture (447), the first aperture and the second aperture being aligned with the pivot axis of the shaft, with the shaft extending through at least the first aperture, the interior space of the housing, and the second aperture; wherein the shaft is separate from, and configured to be mounted to, the first component (110, fig. 1); and wherein the housing is separate from, and configured to be mounted to, the second component (120).
As to claim 12, the rear wall (446) of DE comprises a universal mounting surface (449, fig. 5) configured to be mounted to the second component.
As to claim 13, the torque element (480) defines an aperture (482, fig. 7) aligned with the pivot axis of the shaft ,with the shaft (460) extending through the aperture in frictional engagement with the torque element (fig. 7).
As to claim 14, the side wall of DE has an inner surface (454), supplement to the detent or protrusion (456), configured to secure the torque element inside the housing and prevent the torque element from rotation with respect to the housing (fig. 7).
As to claim 15, the inner surface of DE defines one or more ridges (456) for securing the torque element.
As to claim 16, the rear wall (446) extends beyond the side wall to form an extension (446b, fig. 2).
As to claim 17, the extension of e rear wall (446b) defines a third aperture (446c) for receiving a mounting fastener (205) to mount the housing to the second component.
Claims 50-51 are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by Chang et al. ‘845 (US 2007/0094845 A1).
Regarding claim 50, Chang shows a preassembled hinge module (fig. 1) for coupling a first component to a second component (e.g., components of two-leaf type electronic devices, see [0004]), including a shaft (1) defining a pivot axis, the shaft being separate from, and configured to be mounted to, the first component; a torque element (2) frictionally engaging the shaft; a housing (3) containing the torque element (see fig. 1); and an adapter (4) having  an end (the cylindrical end, figs. 1-2) configured for fixed coupling to the shaft and an opposite end (the planar mounting end, figs. 1-2) configured for releasable coupling to the first component.
As to claim 51, the shaft (1) is mated to the adapter, the adapter defining a counterbore opening (40) to receive a portion (12) of an end of the shaft.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over DE ‘763.
DE discloses the invention as claimed except for the rear wall (446) and the side wall (444) of the housing being integrally formed as a single body of unitary construction that is separate from the cover.  Instead, DE forms the cover and the side wall as a single piece that separate from the rear wall.  It would have been an obvious matter of design choice to form the rear wall and the side wall into a single body, since applicant has not disclosed that integrally forming the rear wall and the side wall as one piece solves any stated problem or is for any particular purpose and it appears that integrally forming the cover and the side wall as one piece would perform equally well for housing the shaft and the torque element. In re Kuhle, 188 USPQ 7.
Claims 2-4 are rejected under 35 U.S.C. 103 as being unpatentable over DE ‘763 in view of Krahn et al. ‘805 (US 2014/0059805 A1).
 Regarding claims 2-3, DE discloses the invention as claimed, including a detent or protrusion (456) to limit the movement of the torque element.  However, DE does not show a recess formed around the perimeter of the torque element.  Krahn et al. teaches forming a recess (242a, 342a, or 442a) in the perimeter to provide further engagement between the housing and the torque element ([0053]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the torque element with a recess taught by Krahn et al. to provide a positive engagement between the housing and the torque element.
Regarding claim 4, DE does not show a separate cover fixed to the side wall by the detent or protrusion extending into a recess of the cover.  Instead, DE teaches a cover (442) that is integrally formed with the side wall (444).  It would have been an obvious matter of design choice to form a separate cover and fix it to the side wall by the detent/protrusion and a recess in the cover, since applicant has not disclosed that by forming the cover a separate piece and then fixing the cover to the side wall solves any stated problem or is for any particular purpose, and it appears that the cover formed integrally with the side wall as taught by DE would perform equally well for housing the shaft and the torque element. In re Kuhle, 188 USPQ 7. 
Claims 50-51 are rejected under 35 U.S.C. 103 as being unpatentable over DE ‘763 in view of Arnold et al. ‘083 (5,464,083).
Regarding claim 50, DE discloses the invention as claimed (see paragraph 9 above) except for an adapter having one end for fixed coupling to the shaft and an opposite end for releasable coupling to the first component.  Arnold et al. teaches an adapter (“suitable hinge extension 33”) having one end fixed to the shaft (fig. 5 or fig. 10A) and an opposite end releasably mounted to a first component (fig. 10A, fastenable is releasable).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to employ an adapter taught by Arnold et al. to the hinge of DE so that the frictional hinge can be attached to a component in a suitable way.
As to claim 51, the shaft taught by Arnold et al. is mated to the adapter, and the adapter defines a counterbore to receive a portion of an end portion of the shaft (fig. 5 and figs. 10A-10B). 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  See attached PTO-892.
Examples of the cited references:
US 2013/0111706 A1 (Anderson et al.) shows a frictional hinge including a shaft and a torque element in a housing, a cover mounted to one end of the housing, a shaft mounted to one component and the housing mounted to another component.
CN 208306425 U (CN) shows a frictional hinge having a side wall, a front wall, a shaft and a torque element in a housing, the hinge mounted to a hinge arm of a component.
US 2006/0090298 A1 (Kitamura) shows a frictional hinge including a housing containing a torque element, a shaft and a cover.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHUCK MAH whose telephone number is (571)272-7059. The examiner can normally be reached M-F 7:00-3:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victor Batson can be reached on 571-272-6987. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHUCK Y MAH/           Primary Examiner, Art Unit 3677                                                                                                                                                                                             	CM
September 8, 2022